DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberlin et al. (US PGPub 2018/0158661, hereinafter Eberlin).
Regarding claim 1, Fig. 1D of Eberlin discloses providing a biological material (150) (see paragraph [0056]); providing a sample holder that is configured to be placed in the charged particle device (140) (see paragraph [0057]); transferring the biological material onto the sample holder for preparing the biological sample (150) (see paragraph [0058]); acquiring a specimen of the biological material (150) provided on the sample holder; and performing ambient ionization mass spectrometry on the specimen (see paragraph [0058]).
Regarding claim 2, Fig. 1D of Eberlin discloses the biological material (150) to be studied is supplied in a solution, and the solution is transferred onto the sample holder (see paragraphs [0056-0058)].
Regarding claim 3, Fig. 1D of Eberlin discloses acquiring a specimen of the biological material (150) transferred onto the sample holder comprises acquiring the specimen using an absorption technique (see paragraph [0058]).
Regarding claim 6, Fig. 1D Eberlin discloses evaluating the biological sample (150) based on results obtained by the ambient ionization mass spectrometry (see paragraph [0058]).
Regarding claim 7, Fig. 1D of Eberlin discloses defining a quality grade of the biological sample (150) (see paragraphs [0078] and [0081]).
Regarding claim 8, Fig. 1D of Eberlin discloses transferring the sample holder with the biological sample (150) into the charged particle device, and analyzing the biological sample (see paragraphs [0058] and [0078]).
Regarding claim 9, Fig. 1D of Eberlin discloses transferring and analyzing the biological sample (150) using the charged particle device is performed only when a certain minimum quality grade is defined for the biological sample (see paragraphs [0058] and [0078]).
Regarding claim 10, Fig. 1D of Eberlin discloses evaluating is used to enhance the information obtained in analyzing the biological sample (150) (see paragraphs [0078] and [0081]).
Regarding claim 11, Eberlin discloses ambient ionization mass spectrometry comprises chosen from liquid extraction surface analysis and desorption electrospray ionization (see paragraph [0072]).
Regarding claim 12, Eberlin discloses the sample holder comprises a grid (see paragraph [0072]).
Regarding claim 13, Eberlin discloses subjecting the biological material on the sample holder to rapid cooling for preparing the biological sample (see paragraphs [0004] and [0093]).

Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the absorption technique comprises blotting using a blotting paper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Hanway Chang
June 10, 2022
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881